                     Case 3:21-cv-05502-EMC Document 24 Filed 09/13/21 Page 1 of 4


           1     GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
           2       jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
           3     San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
           4     Facsimile:    415.393.8306

           5
                 MICHAEL HOLECEK, SBN 281034
           6       mholecek@gibsondunn.com
                 333 South Grand Avenue
           7     Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
           8     Facsimile:    213.229.7520
           9     Attorneys for Plaintiffs
                 DOORDASH, INC. and GRUBHUB INC.
         10

         11

         12                          IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
         13

         14
                 DOORDASH, INC. and GRUBHUB INC.,               CASE NO. 3:21-CV-05502-EMC
         15
                                                                JOINT STIPULATION AND PROPOSED
         16                      Plaintiffs,                    ORDER RE BRIEFING SCHEDULE ON
         17           v.                                        DEFENDANT’S MOTION TO DISMISS
                 CITY AND COUNTY OF SAN FRANCISCO,
         18                                                     Complaint Filed: July 16, 2021
                                 Defendant.
         19

         20
         21

         22

         23

         24

         25

         26
         27

         28

         29
Gibson, Dunn &
Crutcher LLP
                  JOINT STIPULATION AND PROPOSED ORDER RE BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
         30                                        CASE NO. 3:21-CV-05502-EMC

         31
                         Case 3:21-cv-05502-EMC Document 24 Filed 09/13/21 Page 2 of 4


           1                    Plaintiffs DoorDash and Grubhub and Defendant City and County of San Francisco,

           2     pursuant to Civil L.R. 6-2, stipulate and respectfully request that the Court approve the following

           3     briefing and hearing schedule on Defendant’s forthcoming Motion to Dismiss Plaintiffs’ Complaint.

           4             WHEREAS, Plaintiffs filed their complaint in this action on July 16, 2021 (ECF No. 1);

           5             WHEREAS, Defendant filed a Stipulation to Extend City and County of San Francisco’s

           6     Time to Respond to Complaint to September 10, 2021 (ECF No. 11);

           7             WHEREAS, Defendant intends to file a Motion to Dismiss Plaintiffs’ Complaint on

           8     September 10, 2021;

           9             WHEREAS, Plaintiffs’ deadline to file an Opposition to Defendant’s Motion to Dismiss

         10      would be September 24, 2021;

         11              WHEREAS, Defendant’s deadline to file a Reply in Support of its Motion to Dismiss would

         12      be October 1, 2021;

         13

         14              WHEREAS, the Parties have conferred regarding the briefing and hearing schedule for

         15      Defendant’s Motion to Dismiss;

         16              WHEREAS, the Parties have agreed that Plaintiffs’ Opposition to Defendant’s Motion to

         17      Dismiss will be due on October 4, 2021;

         18              WHEREAS, the Parties have agreed that Defendant’s Reply in Support of its Motion to

         19      Dismiss will be due on October 21, 2021;

         20              WHEREAS, the Hearing on Defendant’s Motion to Dismiss will be scheduled for

         21      November 4, 2021, or another date that is convenient for the Court;

         22              WHEREAS, the requested relief will not prejudice any party or cause delay.

         23              //

         24              IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties:

         25              1.     Plaintiffs’ Opposition to Defendant’s Motion to Dismiss will be due on October 4,

         26      2021;

         27              2.     Defendant’s Reply in Support of its Motion to Dismiss will be due on October 21,

         28      2021; and

         29
Gibson, Dunn &
                                                                    2
Crutcher LLP
                   JOINT STIPULATION AND PROPOSED ORDER RE BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
         30                                         CASE NO. 3:21-CV-05502-EMC

         31
                       Case 3:21-cv-05502-EMC Document 24 Filed 09/13/21 Page 3 of 4


           1            3.      The hearing on Defendant’s Motion to Dismiss will be November 4, 2021.

           2
                 Dated: September 10, 2021
           3                                                    DENNIS J. HERRERA
           4                                                    City Attorney
                                                                WAYNE K. SNODGRASS
           5                                                    JEREMY M. GOLDMAN
                                                                Deputy City Attorneys
           6
                                                                By: /s/Jeremy M. Goldman
           7

           8                                                    Jeremy M. Goldman
                                                                Attorneys for Defendant
           9                                                    CITY AND COUNTY OF SAN FRANCISCO

         10
                 Dated: September 10, 2021
         11
                                                                GIBSON, DUNN & CRUTCHER LLP
         12
                                                                By: /s/Joshua S. Lipshutz
         13
                                                                Joshua S. Lipshutz
         14                                                     Michael Holecek
                                                                Attorneys for Plaintiffs
         15
                                                                DOORDASH, INC. and GRUBHUB INC.
         16

         17
                                                       ATTESTATION CLAUSE
         18

         19      Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that I obtained in the filing of this
                 document the concurrence from all parties whose electronic signatures appear above.
         20
                 Dated: September 10, 2021
         21

         22                                                     /s/ Joshua S. Lipshutz
         23

         24

         25

         26
         27

         28

         29
Gibson, Dunn &
                                                                      3
Crutcher LLP
                   JOINT STIPULATION AND PROPOSED ORDER RE BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
         30                                         CASE NO. 3:21-CV-05502-EMC

         31
                         Case 3:21-cv-05502-EMC Document 24 Filed 09/13/21 Page 4 of 4


           1                                                Proposed Order
           2
                 Pursuant to the Parties’ Stipulation:
           3
                 1.       Plaintiff’s Opposition to Defendants’ Motion to Dismiss will be due on October 4, 2021;
           4
                 2.       Defendant’s Reply in Support of its Motion to Dismiss will be due on October 21, 2021, and
           5
                 3.       The hearing on Defendant’s Motion to Dismiss will be November 4, 2021.
           6

           7
                 IT IS SO ORDERED.
           8
                                  13 2021
                 DATED: September ___,
           9
         10
                                                                     ______________________________
         11
                                                                     Judge Edward M. Chen
         12                                                          United States District Judge

         13

         14

         15

         16

         17

         18

         19

         20
         21

         22

         23

         24

         25

         26
         27

         28

         29
Gibson, Dunn &
                                                                    4
Crutcher LLP
                      JOINT STIPULATION AND PROPOSED ORDER RE BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
         30                                            CASE NO. 3:21-CV-05502-EMC

         31
